Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 8, 2019

                                       No. 04-18-00512-CR

                                  EX PARTE Steven ROBLES,

                   From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR1302-W1
                       Honorable Catherine Torres-Stahl, Judge Presiding


                                          ORDER
        On January 2, 2019, appellant’s court-appointed attorney filed a brief and motion to
withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), in which he asserted there were
no meritorious issues to raise on appeal. In a separate affidavit, counsel attested he served copies
of the brief and motion on appellant, informed appellant of his right to review the record and file
his own brief, and provided appellant with a copy of the appellate record. See Kelly v. State, 436
S.W.3d 313, 319 (Tex. Crim. App. 2014); Nichols v. State, 954 S.W.2d 83 (Tex. App.—San
Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996,
no pet.).

        After consideration, we determined the brief and affidavit filed by appointed counsel
failed to meet the requirements of Anders. We ordered appointed counsel’s Anders brief stricken
and the brief to be redrawn. We further ordered appellant to notify appellant that he has pro se
right to seek discretionary review should the court of appeals declare the appeal frivolous. On
January 29, 2019, appointed counsel filed an affidavit, attesting he informed appellant of his pro
se right to seek discretionary review. On February 13, 2019, appointed counsel also filed an
amended brief which complies with the Anders requirements.

        During that time, appellant filed a pro se “Motion to Obtain Transcripts and Clerk’s
Supplemental Record” seeking a “copy of the transcript and supplemental clerks record. . . .”
This Court granted that relief, and on February 13, 2019, we mailed appellant a copy of the
clerk’s record and supplemental clerk’s record. For these reasons, we DENY appellant’s
“Motion to Obtain Transcripts and Clerk’s Supplemental Record.” We note, however, that the
court reporter has not filed a reporter’s record in this cause because there is no reporter’s record.

       In addition, appellant filed a pro se “Motion Relating to Informalities in Record
Objection” raising, among other things, substantive challenges to his conviction. After
consideration, we DENY that motion and advise appellant that legal arguments describing
reasons for reversal of his conviction should be presented in his pro se brief if he desires to file
one. See TEX. R. APP. P. 38.

       If appellant desires to file a pro se brief, we ORDER that he do so on or before April 22,
2019. At this time, the State has filed a notice waiving its right to file a brief in this case unless
appellant files a pro se brief. If appellant files a timely pro se brief, the State may file a
responsive brief no later than thirty days after appellant’s pro se brief is filed in this court.

       We further ORDER the motion to withdraw filed by appellant’s counsel held in
abeyance pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988)
(holding that motion to withdraw should not be ruled on before appellate court independently
reviews record to determine whether counsel’s evaluation that appeal is frivolous is sound);
Schulman v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008) (same).

       We order the clerk of this court to serve a copy of this order on appellant, her appointed
counsel, the attorney for the State, and the clerk of the trial court.



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of March, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court